                                                                                  State Court of Fulton County
        Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 1 of 21                            **E-FILED**
                                                                                                   20EV002533
                                                                                              6/1/2020 2:21 PM
                                                                                          LeNora Ponzo, Clerk
                                                                                                  Civil Division
                       IN THE STATE COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

TERI FIELDS, as Putative Administratrix of the
Estate of JOEANN SNEAD, Deceased, and Catolyn
Merriweather, Individually, as surviving child of
JoeAnn Snead, Deceased,                                             CIVIL ACTION

       Plaintiff,                                               FILE NO. 20EV002533

v.

ARBOR TERRACE AT CASCADE, LLC; THE
ARBOR BARRINGTON COMPANY, LLC d/b/a
THE ARBOR COMPANY, THE ARBOR CP, LLC,
THE ARBOR HOLDING COMPANY, LLC,
ARBOR MANAGEMENT SERVICES, LLC,
JOHN DOE NO. 1 and AUDRIENNE STEVENS,

       Defendants.

                           ANSWER OF AUDRIENNE STEVENS

       COMES NOW, AUDRIENNE STEVENS (hereinafter referred to as “Defendant”)

named as Defendant in the above-styled civil action, and files this its Answer to Plaintiff's

Complaint, showing this Honorable Court as follows:

                                      FIRST DEFENSE

       This Defendant enters a special appearance affirmatively showing that she is incorrectly

named insofar as she is not the owner, operator, or licensee of the assisted living community

identified in the Complaint.

                                     SECOND DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted.
        Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 2 of 21




                                       THIRD DEFENSE

        Plaintiff’s Complaint must be removed to Federal Court as the claims are subject to a

Federal Immunity pursuant to 42 U.S.C. § 247d-6d(a)(1) and therefore removable insofar as

Plaintiff’s Complaint alleges a Federal Question.

                                      FOURTH DEFENSE

        Plaintiff’s Complaint is subject to dismissal as the claims are subject to Georgia state

immunity protections granted by Executive Orders, including Executive Orders 03.14.20.01,

04.14.20.01, and 05.12.20.02, and in accordance with O.C.G.A. §§ 38-3-1 to 38-3-72.

                                       FIFTH DEFENSE

        Plaintiff’s Complaint and claims fail to state a claim upon which relief may be granted

for the total lack of any scientific or medical evidence linking the transmittal method of COVID-

19 to the presence or absence of any preventive measures such that the alleged negligence and

alleged injuries sustained were preventable by Defendant.

                                       SIXTH DEFENSE

        This Defendant is not liable to Plaintiff as any injury or damage that JoeAnn Snead may

have experienced was solely and proximately the result of causes other than the acts or failure to

act of this Defendant, including but not limited to an intervening, superseding cause for which

this Defendant is in no way liable. Plaintiff is therefore not entitled to recover from Defendant in

this action.

                                     SEVENTH DEFENSE

        Plaintiff failed to specifically state items of special damages pursuant to O.C.G.A. § 9-

11-9(g) and, therefore, any recovery is barred.




                                                  2
        Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 3 of 21




                                      EIGHTH DEFENSE

       Plaintiff's Complaint may be barred, in whole or in part, by Plaintiff's failure to comply

with O.C.G.A. §§ 9-11-9.1 and 24-7-702.

                                       NINTH DEFENSE

       Defendant specifically denies that it was grossly negligent in any manner and specifically

denies that Defendant put either Plaintiff or other residents of Arbor Terrace in grave danger of

contracting COVID-19.

                                      TENTH DEFENSE

       Plaintiff’s claims are barred because any alleged conduct on the part of Defendant was

made in good faith and as part of Defendant’s efforts to comply with its obligations, if any, under

the law in preventing the spread of COVID-19.

                                    ELEVENTH DEFENSE

       Plaintiff’s wrongful death claim fails because Plaintiff cannot establish causation.

                                    TWELFTH DEFENSE

       To the extent as may be shown by evidence through discovery, the Defendant raises all

those affirmative defenses as set forth in O.C.G.A. §§ 9-11-8(c) and 9-11-12(b) and none of

these defenses are waived.

                                  THIRTEENTH DEFENSE

       To the extent any claim for punitive damages or attorney’s fees and expenses of

litigation, pursuant to O.C.G.A § 13-6-11 or pursuant to any other theory, is made or may be

made by Plaintiff, no basis exists for such claims and, further, imposing punitive damages under

good circumstances of this case upon this Defendant would violate its rights under the

Constitution of the State of Georgia and the United States Constitution. Further, Defendant



                                                3
        Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 4 of 21




specifically shows that a bona fide dispute exists to the extent that this Defendant is not liable to

Plaintiff.

                                   FOURTEENTH DEFENSE

        Plaintiff’s claim for punitive damages cannot be sustained because an award of such

damages under Georgia Jury Instructions would be unconstitutional since those instructions do

not provide constitutionally adequate standards for determining liability for, or the appropriate

amount of, punitive damages, which violates this Defendant’s due process rights guaranteed by

the Fourteenth Amendment to the United States Constitution and Article I, Section 1, Paragraph

1, of the Constitution of the State of Georgia.

                                    FIFTEENTH DEFENSE

        Plaintiff’s claim for punitive damages cannot be sustained because a jury may award

punitive damages against this Defendant even if this Defendant has not engaged in intentionally

malicious conduct or had no actual knowledge of malicious conduct, in violation of this

Defendant’s due process rights guaranteed by the Fourteenth Amendment to the United States

Constitution and Article I, Section 1, Paragraph 1 of the Constitution of the State of Georgia.

                                    SIXTEENTH DEFENSE

        Plaintiff’s claim for punitive damages cannot be sustained because the standards for

determining liability for, and the amount of, punitive damages fails to give this Defendant prior

notice of the conduct for which punitive damages may be imposed and are void for vagueness in

violation of this Defendant’s due process rights guaranteed by the Fourteenth Amendment to the

United States Constitution and Article I, Section 1, Paragraph 1 of the Constitution of the State

of Georgia.




                                                  4
        Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 5 of 21




                                  SEVENTEENTH DEFENSE

       Plaintiff’s claim for punitive damages cannot be sustained because a jury award of

punitive damages is not subject to post-trial and appellate court review under constitutionally

adequate objective standards to ensure that the award is rationally related to the state’s legitimate

goals of deterrence and retribution, which violates this Defendant’s due process rights

guaranteed by the Fourteenth Amendment to the United States Constitution and Article I, Section

1, Paragraph 1 of the Constitution of the State of Georgia.

                                   EIGHTEENTH DEFENSE

       Plaintiff’s claim for punitive damages cannot be sustained because a jury award of

punitive damages is not subject to post-trial review through an evidentiary hearing that requires

the trial court to weigh the excessiveness of the award, in violation of this Defendant’s due

process rights guaranteed by the Fourteenth Amendment to the United States Constitution and

Article I, Section 1, Paragraph 1 of the Constitution of the State of Georgia.

                                   NINETEENTH DEFENSE

       The claims asserted by Plaintiff may be subject to a valid and binding arbitration

agreement and as a result, this Court should dismiss this action, or alternatively, stay the

proceedings and compel arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16

(“FAA”).

                                    TWENTIETH DEFENSE

       Plaintiff’s Complaint fails for lack of subject matter jurisdiction.

                                  TWENTY-FIRST DEFENSE

       Plaintiff’s Complaint fails for improper venue.




                                                 5
         Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 6 of 21




                                        ADDITIONAL DEFENSES

         Defendant reserves the right to assert additional defenses, including those suggested by

further discovery, investigation, research, or analysis

         This Defendant responds to the specific allegations in Plaintiff's Complaint as follows:

                                   I.       JURISDICTION AND VENUE1

                                                          1.

         Defendant denies the allegations contained in Paragraph 1 of Plaintiff’s Complaint.

                                                          2.

         Defendant denies the allegations contained in Paragraph 2 of Plaintiff’s Complaint.

                                                  II.      PARTIES

                                                          3.

         Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 3 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                                          4.

         Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 4 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.




     1
        Defendant reproduces the section headings of the Complaint herein solely for ease of reference, and their
inclusion is not intended to imply that Defendant admits to or agrees with any of the allegations or characterizations
contained in the section headings. To the extent a response is required, Defendant denies any allegations contained
in the Complaint’s section headings.

                                                          6
        Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 7 of 21




                                                 5.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 5 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                                 6.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 6 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                                 7.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 7 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                                 8.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 8 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                                 9.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 9 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.




                                                 7
        Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 8 of 21




                                                10.

        Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 10 of Plaintiff’s Complaint, and therefore,

said paragraph is denied.

                                                11.

        Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 11 of Plaintiff’s Complaint, and therefore,

said paragraph is denied.

                                                12.

        Defendant admits that she is the Executive Director of Arbor Terrace at Cascade and that

she can be served as set forth herein. However, Defendant denies that she is subject to the

jurisdiction of this Court.

                               III.    FACTUAL ALLEGATIONS

                                                13.

        Defendant incorporates as if fully set forth herein its responses to Paragraphs 1 through

12 of Plaintiff’s Complaint.

                                                14.

        Defendant admits that Arbor Terrace at Cascade is licensed by the Georgia Department

of Community Health, Healthcare Facility Regulation Division as an Assisted Living

Community, and is located at 1001 Research Center, Atlanta, Georgia 30331.             However,

Defendant denies that the Community has an independent living section.




                                                8
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 9 of 21




                                                 15.

       Defendant admits that the Georgia Department of Community Health, Healthcare Facility

Regulation Division has promulgated certain regulations applicable to assisted living

communities such as Arbor Terrace at Cascade.

                                                 16.

       Defendant denies the allegations contained in Paragraph 16 of Plaintiff’s Complaint.

                                                 17.

       Defendant denies the allegations contained in Paragraph 17 of Plaintiff’s Complaint.

                                                 18.

       Defendant admits the allegations contained in Paragraph 18 of Plaintiff’s Complaint.

                                                 19.

       While Defendant admits that on or around December 31, 2019, a novel respiratory

infection was identified by the government in Wuhan, China, the exact genesis of the virus,

including its numbers and the numbers treated, are unknown. Therefore, Defendant is without

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

contained in Paragraph 19 of Plaintiff’s Complaint, and therefore, said paragraph is denied.

                                                 20.

       Defendant admits the existence of a virus known as Coronavirus or COVID-19.

                                                 21.

       While Defendant has some knowledge of the respiratory effects of COVID-19, Defendant

asserts that the information associated with the virus is changing on almost a daily basis.

Therefore, Defendant is without knowledge or information sufficient to form a belief as to the




                                                9
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 10 of 21




truth or falsity of the allegations contained in Paragraph 21 of Plaintiff’s Complaint, and

therefore, said paragraph is denied.

                                                 22.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 22 of Plaintiff’s Complaint, and therefore,

said paragraph is denied.

                                                 23.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 23 of Plaintiff’s Complaint, and therefore,

said paragraph is denied.

                                                 24.

       Defendant admits that the World Health Organization (W.H.O.) declared the 2019-nCoV

outbreak a Public Health Emergency of International Concern on January 30, 2020 and that the

W.H.O. Director further stated his “greatest concern is the potential for the virus to spread to

countries with weaker health systems, and which are ill-prepared to deal with it”. Further, at that

time, he stated that the vast majority of cases outside China have a travel history to Wuhan or

contact with someone with a travel history to Wuhan. To the extent there are any remaining

allegations contained in this Paragraph, they are denied.

                                                 25.

       While Defendant admits that there was reportedly a death in Seattle, Washington on or

around February 28, 2020, Defendant affirmatively states this information has changed since

Plaintiff’s Complaint was filed. Therefore, Defendant is without knowledge or information




                                                10
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 11 of 21




sufficient to form a belief as to the truth or falsity of the allegations contained in Paragraph 25 of

Plaintiff’s Complaint, and therefore, said paragraph is denied.

                                                  26.

       While Defendant admits that Ms. Snead admitted to Arbor Terrace at Cascade on or

around March 9, 2020, Defendant is without knowledge as to her intention for length of stay. All

remaining allegations are denied.

                                                  27.

       Defendant admits that Ms. Snead had various diagnosis on admission to Arbor Terrace at

Cascade. All remaining allegations are denied.

                                                  28.

       Defendant denies the allegations contained in Paragraph 28 of Plaintiff’s Complaint.

                                                  29.

       While Defendant admits certain restrictions were put in place on March 11, 2020, with an

effective date of March 12, 2020, Defendant denies these were the only precautions taken by

Arbor Terrace at Cascade due to COVID-19. All remaining allegations are denied.

                                                  30.

       While Defendant admits certain restrictions were put in place on March 11, 2020, with an

effective date of March 12, 2020, Defendant denies these were the only precautions taken by

Arbor Terrace at Cascade due to COVID-19. All remaining allegations are denied.

                                                  31.

       Defendant denies the allegations contained in Paragraph 31 of Plaintiff’s Complaint.




                                                 11
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 12 of 21




                                                 32.

       Defendant admits that on or around March 24, 2020, Ms. Snead was lethargic and had

body tremors. Defendant further admits that it contacted Ms. Snead’s daughter who transported

Ms. Snead to Emory Crawford Long. All remaining allegations are denied.

                                                 33.

       Defendant admits Ms. Snead was transported to Emory Crawford Long but is without

knowledge or information sufficient to form a belief as to the findings of Emory Crawford Long

upon her admission and therefore this allegation is denied.

                                                 34.

       Defendant admits Ms. Snead was transported to Emory Crawford Long but is without

knowledge or information sufficient to form a belief as to the findings of Emory Crawford Long

upon her admission and therefore this allegation is denied.

                                                 35.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of when Ms. Snead tested positive for COVID-19. Therefore, said paragraph is denied.

                                                 36.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in Paragraph 36 of Plaintiff’s Complaint, and therefore,

said paragraph is denied.

                                                 37.

       Defendant admits the allegations contained in Paragraph 37 of Plaintiff’s Complaint.

                                                 38.

       Defendant admits the allegations contained in Paragraph 38 of Plaintiff’s Complaint.



                                                12
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 13 of 21




                                                39.

       Defendant denies that it “encouraged” its residents not to relocate based on COVID-19.

Defendant admits that it posted resources which appeared to be relevant to residents considering

a move from any communities. Defendant also denies that Ms. Snead was a resident on or

around April 10, 2020. All remaining allegations are denied.

                                                40.

       Defendant denies that it “advised” its residents not to relocate based on COVID-19.

Defendant admits that it posted resources which appeared to be relevant to residents considering

a move from any communities. Defendant also denies that Ms. Snead was a resident on or

around April 10, 2020. All remaining allegations are denied.

                                                41.

       Defendant denies that any information provided by it was an attempt to “frighten” its

residents. Defendant admits that it posted resources which appeared to be relevant to residents

considering a move from any communities. Defendant also denies that Ms. Snead was a resident

on or around April 10, 2020. All remaining allegations are denied.

                                                42.

       Defendant admits the allegations contained in Paragraph 42 of Plaintiff’s Complaint.

                                                43.

       Defendant admits the allegations contained in Paragraph 43 of Plaintiff’s Complaint.

                                                44.

       While Defendant admits that both residents and staff at Arbor Terrace at Cascade had

COVID-19 diagnosis on or around April 10, 2020, Defendant denies Plaintiff’s characterization

of postings on its Senior Living Blog as “representations suggesting that it had everything under



                                               13
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 14 of 21




control”. Defendant further denies that Ms. Snead was a resident on or around April 10, 2020.

All remaining allegations are denied.

                            IV.    NEGLIGENCE OF DEFENDANTS

                                                 45.

       Defendant incorporates as if fully set forth herein its responses to Paragraphs 1 through

44 of Plaintiff’s Complaint.

                                                 46.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations contained in Paragraph 46 of Plaintiff’s Complaint, and

therefore, said paragraph is denied.

                                                 47.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations contained in Paragraph 47 of Plaintiff’s Complaint, and

therefore, said paragraph is denied.

                                                 48.

       Defendant admits the allegations contained in Paragraph 48 of Plaintiff’s Complaint.

                                                 49.

       This Defendant admits it owed a duty to the residents of Arbor Terrace at Cascade but

denies the characterization of this duty contained in this Paragraph is accurate given the fact that

a virus cannot be considered a hazard sufficient to establish a premises liability claim. Any

remaining allegations contained in this Paragraph are denied.

                                                 50.

       Defendant admits the allegations contained in Paragraph 50 of Plaintiff’s Complaint.



                                                14
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 15 of 21




                                                 51.

       This Defendant admits it owed a duty to the residents of Arbor Terrace at Cascade but

denies the characterization of this duty contained in this Paragraph is accurate given the fact that

a virus cannot be considered a hazard sufficient to establish a premises liability claim. Any

remaining allegations contained in this Paragraph are denied.

                                                 52.

       As to this Defendant, the allegations contained in Paragraph 52 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 52 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                                53.

       Defendant admits the allegations contained in Paragraph 53 of Plaintiff’s Complaint.

                                                 54.

       This Defendant admits it owed a duty to the residents of Arbor Terrace at Cascade but

denies the characterization of this duty contained in this Paragraph is accurate given the fact that

a virus cannot be considered a hazard sufficient to establish a premises liability claim. Any

remaining allegations contained in this Paragraph are denied.

                                                 55.

       As to this Defendant, the allegations contained in Paragraph 55 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 55 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.




                                                15
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 16 of 21




                                               56.

       As to this Defendant, the allegations contained in Paragraph 56 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 56 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                               57.

       As to this Defendant, the allegations contained in Paragraph 57 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 57 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                               58.

       Defendant is without knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations contained in Paragraph 58 of Plaintiff’s Complaint, and

therefore, said paragraph is denied.

                                  V.    GROSS NEGLIGENCE

                                               59.

       Defendant incorporates as if fully set forth herein its responses to Paragraphs 1 through

58 of Plaintiff’s Complaint.

                                               60.

       As to this Defendant, the allegations contained in Paragraph 60 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 60 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.



                                              16
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 17 of 21




                                               61.

       As to this Defendant, the allegations contained in Paragraph 61 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 61 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                               62.

       As to this Defendant, the allegations contained in Paragraph 62 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 62 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                               63.

       As to this Defendant, the allegations contained in Paragraph 63 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 63 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                               64.

       As to this Defendant, the allegations contained in Paragraph 64 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 64 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                               65.

       As to this Defendant, the allegations contained in Paragraph 65 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the



                                              17
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 18 of 21




remaining allegations contained in Paragraph 65 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                               66.

       As to this Defendant, the allegations contained in Paragraph 66 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 66 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                               VI.   DAMAGES-WRONGFUL DEATH

                                               67.

       Defendant incorporates as if fully set forth herein its responses to Paragraphs 1 through

66 of Plaintiff’s Complaint.

                                               68.

       As to this Defendant, the allegations contained in Paragraph 68 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 68 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                               69.

       As to this Defendant, the allegations contained in Paragraph 69 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 69 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.




                                              18
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 19 of 21




                               VII.   DAMAGES-ESTATE CLAIMS

                                                70.

       Defendant incorporates as if fully set forth herein its responses to Paragraphs 1 through

69 of Plaintiff’s Complaint.

                                                71.

       As to this Defendant, the allegations contained in Paragraph 71 are denied. Defendant is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 71 of Plaintiff’s Complaint, and therefore, said

paragraph is denied.

                                  VIII. PUNITIVE DAMAGES

                                                72.

       Defendant incorporates as if fully set forth herein its responses to Paragraphs 1 through

71 of Plaintiff’s Complaint.

                                                73.

       While Defendant had some limited knowledge of COVID-19 in late February and early

March, 2020, Defendant denies that anyone was “well-aware” of the virus or its dangers, as

information continues to change on a daily basis. Therefore, Defendant denies the allegations

contained in Paragraph 73 of Plaintiff’s Complaint.

                                                74.

       Defendant denies the allegations contained in Paragraph 74 of Plaintiff’s Complaint.

                                                75.

       Defendant denies the allegations contained in Paragraph 75 of Plaintiff’s Complaint.




                                               19
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 20 of 21




                                                  76.

        Defendant denies the allegations contained in Paragraph 76 of Plaintiff’s Complaint.

                                                  77.

        All remaining allegations are denied.

        WHEREFORE, this Defendant prays:

        (a)     that this Court dismisses Plaintiff's Complaint with prejudice with all costs taxed

against the Plaintiff;

        (b)     that this Defendant has a trial by jury of twelve persons; and

        (c)     for such other and further relief as this Court deems fair and equitable.

        WHEREFORE, having responded fully, Defendant prays that they be dismissed without

cost or liability in the premises.

        This 1st day of June, 2020.

                                                    HALL BOOTH SMITH, P.C.

                                                    /s/Howard W. Reese, III

                                                    T. ANDREW GRAHAM
                                                    Georgia Bar No. 304777
                                                    HOWARD W. REESE, III
                                                    Georgia Bar No. 598178
191 Peachtree Street, N.E., Suite 2900              BRITTANY H. CONE
Atlanta, Georgia 30303                              Georgia Bar No. 488550
(404) 954-5000 / (404) 954-5020 (fax)
                                                    Attorneys for Defendant Audrienne Stevens




                                                 20
       Case 1:20-cv-02346-TCB Document 1-11 Filed 06/01/20 Page 21 of 21


                       IN THE STATE COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

TERI FIELDS, as Putative Administratrix of the
Estate of JOEANN SNEAD, Deceased, and Catolyn
Merriweather, Individually, as surviving child of
JoeAnn Snead, Deceased,                                               CIVIL ACTION

       Plaintiff,                                                 FILE NO. 20EV002533

v.

ARBOR TERRACE AT CASCADE, LLC; THE
ARBOR BARRINGTON COMPANY, LLC d/b/a
THE ARBOR COMPANY, THE ARBOR CP, LLC,
THE ARBOR HOLDING COMPANY, LLC,
ARBOR MANAGEMENT SERVICES, LLC,
JOHN DOE NO. 1 and AUDRIENNE STEVENS,

       Defendants.

                                 CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a copy of the within and foregoing ANSWER
OF AUDRIENNE STEVENS upon counsel for all parties by electronically filing the same with
the Clerk of Court through Odyssey e-FileGA, which will automatically send an e-mail
notification of such filing to the following attorneys of record addressed as follows:

                                      Harold W. Spence
                                      Mawuli Mel Davis
                                      Tiffiney D. Hodge
                              The Davis Bozeman Law Firm, P.C.
                             4153-C Flat Shoals Parkway, Suite 332
                                   Decatur, Georgia 30034
       This 1st day of June, 2020.

                                                   HALL BOOTH SMITH, P.C.

                                                   /s/Howard W. Reese, III

                                                   T. ANDREW GRAHAM
                                                   Georgia Bar No. 304777
                                                   HOWARD W. REESE, III
191 Peachtree Street, N.E., Suite 2900             Georgia Bar No. 598178
Atlanta, Georgia 30303                             BRITTANY H. CONE
(404) 954-5000 / (404) 954-5020 (fax)              Georgia Bar No. 488550
                                                   Attorneys for Defendant Audrienne Stevens
